                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO



IN RE:                                    )
                                          )        CASE NO. 19-17814
JAYSON T. ROGERS                          )
                                          )
                                          )        CHAPTER 7
                                          )
                                          )        JUDGE ARTHUR I. HARRIS
                                          )
                                          )
                                          )
                                          )


                        NOTICE OF APPOINTMENT OF TRUSTEE

         RICHARD A. BAUMGART is hereby appointed to serve as Chapter 7 Trustee in the

above-captioned case.




                                          ANDREW R. VARA
                                          UNITED STATES TRUSTEE REGION 9

                                          By: /s/ Anita Saenz
                                                Anita Saenz




August 19, 2020
Date of Appointment




19-17814-aih      Doc 32    FILED 08/19/20    ENTERED 08/19/20 08:18:08      Page 1 of 1
